Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-20179-BLOOM/Louis

  BERNARD B. NORRIS,

            Plaintiff,

  v.

  ACTING SECRETARY, UNITED STATES
  DEPARTMENT OF HOMELAND SECURITY,
  Chad Wolf,

        Defendant.
  ________________________________________/

             ORDER ON MOTION TO DISMISS SECOND AMENDED COMPLAINT

            THIS CAUSE is before the Court upon Defendant, Chad Wolf, Acting Secretary, United

  States Department of Homeland Security’s (“Defendant” or “DHS”) Motion to Dismiss Second

  Amended Complaint, ECF No. [33] (“Motion”). Plaintiff Bernard B. Norris (“Plaintiff” or

  “Norris”) filed a response, ECF No. [42] (“Response”), to which DHS filed a reply, ECF No. [43]

  (“Reply”). The Court has carefully considered the Motion, the Response and Reply, the record in

  this case and the applicable law, and is otherwise fully advised. For the reasons that follow, the

  Motion is denied.

       I.       BACKGROUND

            This case arises as a result of Norris’s termination from his position as a police officer in

  the Federal Protective Service (“FPS” or “Agency”) in September, 2019. The underlying facts

  remain essentially unchanged from the facts alleged in Plaintiff’s Amended Complaint. The Court

  will nevertheless repeat them here.
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 2 of 13

                                                              Case No. 20-cv-20179-BLOOM/Louis


          Norris was previously removed by FPS in 1997, which led to his initiating a lawsuit against

  the General Services Administration (“GSA”)1 for discrimination and retaliation. The lawsuit

  resulted in a judgment in his favor for damages, reinstatement, and a requirement that all

  documents concerning his 1997 termination and a previous suspension in 1994 be removed from

  his official personnel folder (“OPF”). Norris asserts in the instant case that his protected activity

  in the 1998 lawsuit was a motivating factor in his ultimate removal from federal employment in

  2019.

          As alleged in the Second Amended Complaint, ECF No. [31], Norris first began working

  for FPS in 1980, and was continuously working for FPS from 1989 until his removal in September,

  2019. In the late 1970s, Norris was a licensed private investigator in Miami. While working as a

  security manager in Hialeah, he became aware of a plot to sell large numbers of illegal assault

  weapons and assassination kits to kill federal officials. He volunteered to assist the United States

  Attorney’s Office (“USAO”) in Miami by providing testimony on behalf of the government in a

  criminal case, which resulted in the convictions of two individuals for violation of 18 U.S.C. § 371.

          As a result of his cooperation and testimony, Norris was placed in the federal witness

  protection program, which he and his family left after a little over a year. Norris and his then (now

  ex-) wife were both hired by FPS in 1980, with recommendations from the USAO, and after

  passing extensive background investigations. Nevertheless, rumors arose within FPS and other law

  enforcement agencies about Norris’s participation in the criminal case and the witness protection

  program. In 1994, Norris was suspended for two weeks for alleged misconduct based on

  allegations by Miami Zone Commander Donald Williamson (“Williamson”). Norris was removed

  from his employment with FPS on July 24, 1997. Thereafter, he filed the lawsuit against GSA,


  1
   FPS transferred from the GSA to the DHS pursuant to the Homeland Security Act of 2002, 6 U.S.C.
  §§ 101, et seq.


                                                   2
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 3 of 13

                                                              Case No. 20-cv-20179-BLOOM/Louis


  raising claims for national origin discrimination and retaliation. Following a jury trial before

  United States District Judge Ursula Ungaro, judgment was entered in Norris’s favor, and he was

  thereafter reinstated to his position as a Supervisory Police officer with FPS.

         While Norris was terminated, Special Agent Emilio Hernandez (“Hernandez”) was hired

  by FPS and was supervised by Williamson. According to Norris, Hernandez and Williamson

  became friends, and Williamson told Hernandez that he believed Norris was a former member of

  a drug cartel who had testified for the government. Norris then assumed a new identity in witness

  protection, which identity he used to infiltrate FPS before he was properly removed for criminal

  conduct in 1997. When Norris was reinstated to his position following the 1998 lawsuit, he was

  placed under Williamson’s supervision. Norris concedes that Williamson refrained from further

  discriminating against him, but Williamson nevertheless openly expressed his disagreement with

  the resolution of the lawsuit and Norris’s reinstatement and allegedly mocked the result as a

  technicality.

         Hernandez left the Agency to work at the Department of Education in 2000, before

  returning to FPS as an instructor at the Federal Law Enforcement Training Center (“FLETC”) in

  Georgia. As an instructor at FLETC, Hernandez conducted the periodic law enforcement refresher

  courses for most FPS Region IV employees. Those employess included Norris and his fellow

  officers in Miami. Norris attended a DHS training course at FLETC, where Hernandez told Norris

  that he was aware of Norris’s time in witness protection. Hernandez accused Norris of being a

  criminal who was a disgrace to the badge and who should be terminated. Hernandez also said that

  Norris won his 1998 lawsuit on a technicality and advised Norris that although he may have “won

  the battle,” that he would “lose the war,” because Hernandez had “resources” that would ensure

  that Norris was permanently removed from federal employment.




                                                   3
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 4 of 13

                                                             Case No. 20-cv-20179-BLOOM/Louis


         In 2007, Hernandez became a Special Agent assigned to FPS Internal Affairs, tasked with

  investigating criminal and administrative matters against FPS employees. According to Norris,

  although Hernandez remained based in Georgia, he would travel on occasion to Miami. Hernandez

  would openly express his disagreement with the result of Norris’s lawsuit, complaining that Norris

  won on a technicality. Hernandez insisted that Norris was unfit for federal employment because

  he was a criminal when he testified for the government and entered the witness protection program

  in the 1980s.

         In November, 2012, Hernandez was assigned to investigate a complaint by Norris’s ex-

  wife that Norris made threatening comments to her during a training exercise. In addition to the

  administrative inquiry, a criminal investigation was opened for the same incident, which was also

  assigned to Hernandez. According to Norris, Hernandez expanded the investigation beyond the

  workplace issues to discredit him and have him removed. For example, Hernandez allegedly

  contacted a woman with whom Norris had had a romantic relationship and falsely represented to

  her that he was investigating Norris for theft of computer equipment from the government. Based

  on his interview with the woman, Hernandez recommended that Norris be charged with associating

  with illegal aliens and understating the value of a vehicle in order to avoid paying full sales tax

  under Florida law. When Hernandez attempted to interview Norris, Norris declined to be

  interviewed without counsel but allowed Hernandez to search his office.

         On January 5, 2013, Hernandez presented the case against Norris for prosecution, but it

  was declined by the Assistant United States Attorney in lieu of administrative action. In February,

  2013, Hernandez interviewed Norris in connection with the administrative investigation.

  Hernandez repeated his belief that Norris won the lawsuit on a technicality and was a disgrace to

  the badge by continuing to engage in criminal activities following reinstatement. Hernandez also




                                                  4
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 5 of 13

                                                              Case No. 20-cv-20179-BLOOM/Louis


  allegedly demanded that Norris provide him with evidence that supported his claims in the lawsuit,

  and repeated his threat to ensure that Norris “lost the war.”

         Following Hernandez’s investigation, he recommended to Richard Sellerds (“Sellerds”),

  the new FPS Regional Director, that Norris be removed. On April 26, 2013, Sellerds proposed a

  14-day suspension, which Norris served in June, 2013. Sellerds apparently informed Norris later

  that Hernandez had shared information with him about Norris’s involvement in the witness

  protection program and claimed that Norris was engaging in criminal activities before and after

  his reinstatement. Sellerds apparently told Hernandez that he knew the information about Norris’s

  criminal background was false and that Norris won his lawsuit because Norris had been subjected

  to discrimination.

         In October, 2015, Sellerds was replaced as Regional Director by Mario Morales

  (“Morales”), who had no knowledge of Norris’s employment or disciplinary history, and at the

  time, there were no pending administrative inquiries involving Norris. Sometime in 2016 or 2017,

  Hernandez requested a private meeting with Morales to share information about Norris, during

  which Hernandez shared a dossier comprising over 300 pages that he had compiled on Norris.

  Among the documents in Hernandez’s file where documents confirming Norris’s participation as

  a government witness, copies of disciplinary actions against him—which should have been

  removed from his personnel file following the 1998 lawsuit, and photographs of Norris that

  Hernandez misrepresented to be proof of Norris’s continuing to engage in criminal activity.

  Morales accepted the file from Hernandez, reviewed it, and kept it in his office without having it

  marked or identified pursuant to Agency policy or entered into Agency records. Morales did not

  request or review any of the records of the investigations of Norris, and simply assumed that the

  information and allegations contained in Hernandez’s file on Norris was true.




                                                   5
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 6 of 13

                                                                Case No. 20-cv-20179-BLOOM/Louis


          In December, 2016, Norris learned that over two years earlier, his two teenaged

  stepdaughters had made allegations of sexual misconduct against him. In accordance with DHS

  policy, Norris disclosed the issue to Area Commander Joseph Cuciti (“Cuciti”) and Morales. FPS

  policies required that Norris be relieved of his gun, badge, uniform and credentials as a result of

  the nature of the allegations, and that he be restricted to administrative duties while being

  investigated by the Agency. The charges were dropped shortly after, and Norris was informed that

  the Miami Police were recommending that no action be taken by the State Attorney’s Office.

  Morales restored Norris’s law enforcement authority at the end of January, 2017.

          However, two days later, Morales reversed his decision and decided to keep Norris on non-

  law enforcement administrative duties under Cuciti. Norris contends that Morales’s decision

  violated Agency policy, since Norris was no longer the subject of criminal investigation or charges.

  Nevertheless, Norris remained on administrative assignment until he was finally cleared in

  December, 2017.

          On February 15, 2018, Norris was again suspended from law enforcement activities due to

  allegations that he failed to pay for furniture leased from a local business, which resulted in a police

  report for grand larceny filed with the Hialeah police. Within a week, Norris paid the disputed debt

  and the criminal complaint was dismissed; however, Morales kept Norris restricted to

  administrative duties. The issues regarding the Miami Police case in 2017 and the leased furniture

  were assigned to Hernandez and Special Agent James Ricciuti for administrative investigation.

  The FPS administrative investigations concluded on September 5, 2018, but Morales kept Norris

  restricted to administrative duties until he was finally removed from FPS employment on

  September 10, 2019. Norris was never informed of the status of the investigations despite his

  repeated inquiries.




                                                     6
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 7 of 13

                                                              Case No. 20-cv-20179-BLOOM/Louis


         In March, 2019, Aaron Godbey (“Godbey”) became Florida District Commander for FPS.

  Godbey was advised to take action regarding Norris. Morales met with Godbey in March or April,

  2019 to discuss pending administrative actions and “rumors” about various employees working

  under Godbey’s supervision. Morales told Godbey about Norris’s involvement in witness

  protection and claimed that Norris was involved in illegal drug and weapons activity on behalf of

  cartels. Morales also attempted to schedule a meeting with Godbey and Hernandez so that

  Hernandez could brief Godbey about his prior investigations and findings about Norris. The

  meeting did not occur.

         Even so, while Godbey worked on the proposal to remove Norris, Morales told Deputy

  Regional Director Shirley Reed (“Reed”) that Morales was in possession of documentation related

  to Norris, and he provided Reed with a copy of Hernandez’s dossier on Norris. Norris received a

  notice of proposed removal and supporting materials from Godbey on July 23, 2019, based on four

  charges. These included lack of candor, failure to follow instructions, conduct unbecoming a law

  enforcement officer and willful misuse of a government-owned vehicle. After requesting the

  opportunity to respond to the proposed removal, Reed issued a notice of “Additional

  Documentation Regarding Notice of Proposed Removal” (“Notice”). Although no additional

  documentation was included with the Notice, Reed disclosed that she heard rumors of Norris’s

  involvement with weapons and/or drug activity for a drug cartel, and that his employment was

  previously terminated as a result but that he was reinstated based on a legal technicality. Reed did

  not disclose her conversations with Morales or that she was in possession of the documents when

  she issued the Notice. Norris contends that instead, she falsely claimed that the Notice was issued

  after she had a conversation with Godbey, which Godbey denied. Reed issued her decision

  removing Norris from federal employment on September 9, 2019. Although Godbey denied any




                                                   7
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 8 of 13

                                                               Case No. 20-cv-20179-BLOOM/Louis


  conversation with Reed about Norris’s background before the removal decision, he did recall that

  she told him about Norris’s alleged cartel activities in Los Angeles and Miami after she made the

  removal decision.

           Norris appealed the removal decision to the Merit Systems Protection Board (“MSPB”) on

  September 13, 2019, during which the Agency produced a copy of Hernandez’s dossier that he

  gave Morales. As a result, Norris contends that his removal was not supported by a preponderance

  of the evidence and that there were no legitimate, non-retaliatory reasons for the removal.

           In the Second Amended Complaint, Norris asserts two claims against DHS, for retaliation

  in violation of 42 U.S.C. § 2000e-16 (“Title VII”) (Count 1), and an appeal of his removal under

  the Civil Service Reform Act (“CSRA”), 5 U.S.C. § 7701(c) (Count 2). In the Motion, Defendant

  argues that the Second Amended Complaint should be dismissed for failure to state a claim for

  Title VII retaliation, and the CSRA claim should be dismissed or transferred to the Federal Circuit.

     II.      LEGAL STANDARD

           Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short and

  plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  Although a complaint “does not need detailed factual allegations,” it must provide “more than

  labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007); see

  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009) (explaining that

  Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-defendant-unlawfully-

  harmed-me accusation”). In the same vein, a complaint may not rest on “‘naked assertion[s]’

  devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678, 129 S. Ct. 1937 (quoting

  Twombly, 550 U.S. at 557, 127 S. Ct. 1955 (alteration in original)). “Factual allegations must be




                                                    8
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 9 of 13

                                                                  Case No. 20-cv-20179-BLOOM/Louis


  enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555, 127 S. Ct.

  1955. These elements are required to survive a motion brought under Rule 12(b)(6), which requests

  dismissal for “failure to state a claim upon which relief can be granted.”

            When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

  plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

  of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

  F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.

  Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and

  courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

  Twombly, 550 U.S. at 555, 127 S. Ct. 1955; see Iqbal, 556 U.S. at 678, 129 S. Ct. 1937; Thaeter

  v. Palm Beach Cnty. Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts

  may infer from the factual allegations in the complaint ‘obvious alternative explanations,’ which

  suggest lawful conduct rather than the unlawful conduct the plaintiff would ask the court to infer.”

  Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S.

  at 682, 129 S. Ct. 1937). Through this lens, the Court considers the Motion.

     III.      DISCUSSION

            Defendant argues first that Norris fails to sufficiently allege a plausible claim for Title VII

  retaliation because there are insufficient facts to establish a causal link between his 1998 Title VII

  case and his removal from FPS nearly twenty years later.

            “Title VII makes it unlawful ‘for an employer to discriminate against any of his employees

  . . . because he has opposed any practice made an unlawful employment practice’ under Title VII.”

  Uppal v. Hosp. Corp. of Am., 482 F. App’x 394, 397 (11th Cir. 2012) (quoting 42 U.S.C. § 2000e–

  3(a)) (alteration omitted). “Retaliation under Title VII occurs when an employee engages in




                                                      9
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 10 of 13

                                                               Case No. 20-cv-20179-BLOOM/Louis


  protected activity, and suffers an adverse employment action that is causally related to that

  activity.” Id. (citing Harper v. Blockbuster Ent. Corp., 139 F.3d 1385, 1388 (11th Cir.1998)); see

  also Clark v. S. Broward Hosp. Dist., 601 F. App’x 886, 891 (11th Cir. 2015) (citing Chapter 7

  Trustee v. Gate Gourmet, Inc., 683 F.3d 1249, 1258 (11th Cir. 2012)); Joseph v. Napolitano, 839

  F. Supp. 2d 1324, 1334 (S.D. Fla. 2012).

         Defendant does not argue that the allegations are insufficient regarding the first two

  elements of Plaintiff’s claim – protected activity and adverse employment action. Indeed, Plaintiff

  alleges in the Second Amended Complaint that the protected activity was his participation and

  prevailing in the 1998 Title VII lawsuit, and the adverse employment action was his removal from

  FPS employment in 2019. Rather, in the Motion, Defendant focuses on the third element of

  Plaintiff’s claim—causation. Specifically, Defendant contends the bulk of the allegations in the

  Second Amended Complaint pertain to Norris’s participation in the 1970s as a witness for the

  government, not to his prior 1998 Title VII case, and that the facts regarding his 1998 case are too

  few and far between to establish causation. In response, Norris contends that his claim of retaliation

  is not premised solely on temporal proximity to establish causation, and the allegations are

  sufficient to support a “cat’s paw” theory of liability. Upon review, the Court agrees with Norris.

         “To demonstrate a causal connection, ‘a plaintiff must show that the decision-makers were

  aware of the protected conduct, and that the protected activity and the adverse actions were not

  wholly unrelated.’” Walker v. Sec’y, U.S. Dep’t of the Air Force, 518 F. App’x 626, 628 (11th Cir.

  2013) (quoting Shannon v. Bellsouth Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002)); see

  also McCann v. Tillman, 526 F.3d 1370, 1376 (11th Cir. 2008), cert. denied, 129 S. Ct. 404 (2008).

  Under a “cat’s paw” theory of liability, “a non-decisionmaking employee’s discriminatory animus

  may be imputed to a neutral decisionmaker when the decisionmaker has not independently




                                                   10
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 11 of 13

                                                              Case No. 20-cv-20179-BLOOM/Louis


  investigated allegations of misconduct.” Crawford v. Carroll, 529 F.3d 961, 979 n.21 (11th Cir.

  2008). “[E]ven when the harasser in a Title VII case is not the decisionmaker, if the plaintiff shows

  that the harasser employed the decisionmaker as her ‘cat’s paw’—i.e., the decisionmaker acted in

  accordance with the harasser’s decision without herself evaluating the employee’s situation, [ ]

  causation is established. Llampallas v. Mini-Circuits, Lab, Inc., 163 F.3d 1236, 1249 (11th Cir.

  1998) (internal citation omitted). Further, “[i]n a cat’s paw situation, the harasser clearly causes

  the tangible employment action, regardless of which individual actually signs the employee’s

  walking papers.” Id. “In effect, the harasser is the decisionmaker, and the titular ‘decisionmaker’

  is a mere conduit for the harasser’s discriminatory animus.” Id. Even so,

         [w]hen the biased recommender and the actual decisionmaker are not the same
         person or persons, a plaintiff may not benefit from the inference of causation that
         would arise from their common identity. Instead, the plaintiff must prove that the
         discriminatory animus behind the recommendation, and not the underlying
         employee misconduct identified in the recommendation, was an actual cause of the
         other party’s decision to terminate the employee.

  Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1331 (11th Cir. 1999) (citing Llampallas, 163 F.3d

  at 1248).

         The Second Amended Complaint alleges a sustained and concerted effort undertaken by

  Hernandez to have Norris permanently removed from federal employment based on his friendship

  with Williamson, who was primarily responsible for initiating the disciplinary actions that

  supported Norris’s removal prior to the 1998 Title VII lawsuit—an effort that began from the time

  of Norris’s 1998 Title VII lawsuit until Norris’s ultimate removal in 2019. Even though Hernandez

  was not the actual decisionmaker, the Second Amended Complaint contains allegations regarding

  Hernandez’s repeated efforts to achieve his goal of having Norris removed from federal

  employment, including his compiling and sharing a file documenting Norris’s alleged misdeeds,

  his repeated statements regarding his opinions about Norris’s 1998 Title VII lawsuit, his expanding



                                                   11
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 12 of 13

                                                              Case No. 20-cv-20179-BLOOM/Louis


  administrative investigations and meetings with FPS supervisors and directors to inform them of

  Norris’s purported misdeeds, which ultimately resulted in Norris’s removal from FPS. In addition,

  the Second Amended Complaint alleges that Reed, the decisionmaker, had knowledge of Norris’s

  protected activity through Morales and the file compiled by Hernandez. Based upon that

  information, Reed ultimately terminated Norris.

         Contrary to Defendant’s argument, Plaintiff need not allege more at this stage.

  Significantly, Defendant cites no law to support the proposition that the Court may, or should, find

  that the Second Amended Complaint fails to allege causation as a matter of law based upon the

  facts alleged. Indeed, the cases relied upon by Defendant are of limited utility, as they involve

  failures to establish causation at summary judgment or trial, are easily distinguishable, or are

  inapposite. See Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1182-83 (11th Cir. 2010)

  (discussing causation based on temporal proximity on appeal following a jury trial); Thomas v.

  Cooper Lighting, Inc., 506 F3d 1361, 1364 (11th Cir. 2007) (discussing causation based on

  temporal proximity in the context of summary judgment); Peters v. Harrah’s New Orleans, 418

  F. Supp. 2d 843, 850 (E.D. La. 2006) (failure to establish causation upon a cat’s paw theory at

  summary judgment); Leach v. State Farm Mut. Auto Ins. Co., 431 F. App’x 771, 777 n.7 (11th Cir.

  2011) (finding insufficient evidence to support cat’s paw theory regarding FMLA retaliation at

  summary judgment); Hyde v. K.B. Home, Inc., 355 F. App’x 266, 273-74 (11th Cir. 2009)

  (insufficient evidence to support cat’s paw theory regarding FMLA retaliation at summary

  judgment); Shufeng Zhou v. Genshaft, No. 8:17-cv-01814-RDP-UAM, 2019 WL 1643230, at *6-

  7 (M.D. Fla. Apr. 16, 2019) (no facts alleged that would plausibly suggest retaliation in part

  because plaintiff’s own allegations demonstrated that the decisionmakers could not be aware of




                                                  12
Case 1:20-cv-20179-BB Document 47 Entered on FLSD Docket 01/21/2021 Page 13 of 13

                                                              Case No. 20-cv-20179-BLOOM/Louis


  plaintiff’s complaint as it had not yet occurred when they decided not to reappoint him). As such,

  the Second Amended Complaint contains sufficient allegations to state a claim for retaliation.

           Defendant argues next that if the Court dismisses the Title VII claim, Norris’s CSRA claim

  should be dismissed or transferred to the Federal Circuit. Because the Court does not dismiss the

  Title VII claim, the Court will not dismiss or transfer the CSRA claim.

     IV.       CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

  [33], is DENIED. Defendant shall file its answer to the Second Amended Complaint by January

  29, 2021.

           DONE AND ORDERED in Chambers at Miami, Florida, on January 20, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   13
